DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed November 16, 2021 and September 4, 2022, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “faces” in claim 1 is a relative term which renders the claim indefinite. The term “faces” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “faces” is indefinite as it is unclear, as not distinguishing between facing electrode layers or facing helical electrodes.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Where claim 1 recites ”…. “positive electrode and the negative electrode alternately contact each other,” would result in a short-circuit event without the presence of an insulator as suggested by the instant application a solid electrolyte:
	[0012] In a third aspect of the present invention according to the first or second aspect, at least one of the positive electrode or the negative electrode has a surface on which a solid electrolyte layer is formed.
	 [0013] According to the invention of the third aspect, it is 
possible to prevent a short circuit caused by contact between the electrodes or contact between the electrode and the exterior packaging body.
	Claims 2-4 are rejected as being dependent from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hironori et al. (JP6524386B1), in view of Haradau et al. (JP2020077550A)..

	As to claim 1, Hironori discloses a solid-state battery comprising a positive electrode and a negative electrode [Lines 53-54], the positive electrode and the negative electrode each comprising: a current collector [Lines 89-90].
	the positive electrode and the negative electrode being arranged in combination such that opposing faces of the positive electrode and the negative electrode alternately contact each other in an axial direction of the spiral shape. [Lines 123-131], see FIG. 5.

    PNG
    media_image1.png
    802
    1266
    media_image1.png
    Greyscale

(Hironori, FIG. 5 modified and annotated for illustration)
	When the spiral 1r (FIG. 5 above) is configured to be short-circuited (contacted) when contracted in the longitudinal direction 1t, for example, the outermost layer is a layer formed of any one of a positive electrode active material, a negative electrode active material, and a solid electrolyte. One of the outermost layers is a layer made of either a positive electrode active material or a negative electrode active material, and the other outer layer is made a layer made of a solid electrolyte. FIGS. 1 to 6 are cross-sectional views of an example of a layer in the case where a short circuit does not occur even when the spiral 1r is contracted in the longitudinal direction 1t, [Lines 63-70]. 
	It should be noted that Hironori provides opposing faces of opposite polarity electrodes both within the layers as illustrated by FIG. 5 above and in the spiral or helical formation of the electrodes, as shown in modified FIG. 5 below.

    PNG
    media_image2.png
    526
    580
    media_image2.png
    Greyscale

(Hironori modified FIG. 5 annotated for illustration)
	Hironori discloses a solid-state battery and teaches the current collector may be any type provided it is electron conductive [Lines 89-90] and a spiral shape (In the case of using a spiral current collector, [Line 142]  but Hironori does not explicitly disclose that the current collector is a metal porous body; and an electrode material mixture with which the current collector is filled.
	In the same field of endeavor Haradau discloses a solid-state battery (The solid-state battery electrode of the present invention [Line 209] and further teaches (The solid-state battery electrode of the present invention includes a current collector made of a conductive foamed porous body and an electrode mixture filled in the current collector.) [Lines 0209 - 0211]…The current collector used in the solid battery electrode of the present invention is preferably a metal foam porous body, that is, a metal foam) [Lines 0308 – 0309].
	To provide a solid battery electrode with low resistance, high battery capacity per unit area, and high output battery when a solid state battery is constructed in a solid battery electrode using a foamed porous body as a current collector, [Abstract]
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hironori to incorporate metal foam porous collector of Haradau to improve the capacity of the solid-state battery.

	As to claim 3, the rejection of claim 1 is incorporated, Hironori discloses  at least one of the positive electrode or the negative electrode has a surface on which a solid electrolyte layer is formed.
	In FIGS. 5 and 6, when the first layer 1s (single layer) is used as a current collector, the second layer 2s (single layer) uses either the positive electrode active material or the negative electrode active material to form the third layer 3s (a single layer). The (single layer) uses a solid electrolyte, and the fourth layer 4s (single layer) uses either the positive electrode active material or the negative electrode active material not used in the second layer 2s [Lines 0123 – 0128]
	Where solid electrolyte layer (3s) is formed on electrode active material (2s) and (4s) as viewed axial, see modified FIG. 5 below.

    PNG
    media_image3.png
    549
    973
    media_image3.png
    Greyscale

(Hironori modified FIG. 5 annotated for illustration)

Claim(s) 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hironori et al. (JP6524386B1), in view of Haradau et al. (JP2020077550A), and in further view of Fan et al. (US2009/0162748A1).

	
	As to claim 2, the rejection of claim 1 is incorporated, Hironori discloses a secondary battery but does not teach the positive electrode and the negative electrode are housed in an exterior packaging body having a cylindrical shape.
	In the same field of endeavor Fan discloses a battery enclosure for a secondary battery…having a top and bottom open end, and a top and bottom end plug, wherein the top and bottom end plugs are attached to the top and bottom open ends of the tubular battery housing, respectively, thus forming a sealed battery enclosure for housing a primary or secondary battery [0004]… battery assembly which comprises a battery enclosure 1 and a jelly roll 90 [0024]… the tubular battery housing 10 is a cylindrical tube and useful for housing a cylindrical battery cell [0041].
	There is a continuing need for a battery enclosure that is light in weight, cost effective, and readily manufactured [0003]. Where a tubular battery housing would have a cylindrical shape.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hironori to incorporate the battery enclosure of Fan to decrease cost, and reduce weight of the battery. 
	
	As to claim 4, the rejection of claim 2 is incorporated, modified Hironori discloses the solid-state battery, the battery of Hironori,…a secondary battery is configured using any one of a positive electrode active material, a negative electrode active material, a solid electrolyte, [Lines 129-131], 
	comprises sealing members that seal both ends in an axial direction of the exterior packaging body having the cylindrical shape, the enclosure of Fan,…battery enclosure which comprises a flexible tubular battery housing having a top and bottom open end, and a top and bottom end plug, wherein the top and bottom end plugs are attached to the top and bottom open ends of the tubular battery housing, respectively, thus forming a sealed battery enclosure for housing a primary or secondary battery cell [0004],
	and wherein the positive electrode and the negative electrode are sealed inside the exterior packaging body having the cylindrical shape (Battery housing 10 is a cylindrical tube and useful for housing a cylindrical battery cell) [0041]
	Hironori discloses compressing the battery assembly,… The secondary battery material Is compressed by compressing the spiral 1r in the longitudinal direction 1t [Lines 160-161], but does not teach the compression means comprises sealing members, by being pressed from the axial direction through the sealing members.
	Fan teaches the battery housing 10 to be sealed…pressing the end plug (21 or 22) and the open end (11 or 12) together [0054]. See FIG. 1

    PNG
    media_image4.png
    461
    623
    media_image4.png
    Greyscale

(Fan FIG. 10 annotated for Illustration)
	Claim 4  is considered product-by-process claim “being pressed”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	

	Kawakami et al. (JP2020-009548A) Spiral battery.

	Sakaguchi et al. (JP2017-111924A) Active material in porous current collector.
	
	Zhamu et al. (US10,008,747B1) Spiral battery.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728

/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726